Bloodworth, J.
1. The provisions of the Civil Code (1910), § .6160, par. 3, as to waiver of service of a copy of the bill of exceptions, were complied with, and the motion to dismiss the bill of exceptions is denied.
3. J. B. Carmichael brought an action of bail-trover against the First Farmers Bank to the August term, 1916, of the superior court. The Chippewa Bank filed an intervention, and prayed that it be made a party defendant. On August 31, 1916, the following order was passed: “It is ordered by the court that the Chippewa *251Bank be made a party defendant to above-stated suit, and that this its answer be filed as a part of the pleadings and record in said case.” At the February term, 1917, the plaintiff filed objection to the intervention, and moved to strike the intervenor as a party. This motion came too late and was properly overruled. Pettis v. Campbell, 47 Ga. 596; Life Association of America v. Ferrill, 60 Ga. 414 (2); Ansley v. Jordan, 61 Ga. 484 (7), 488 (7).
3. Under the pleadings and the evidence no other verdict than one in favor of the defendant could have beendegally returned, and the court did not err in so directing.

Judgment affirmed.


Broyles, C. J., and Lulce, J., concur.